Citation Nr: 0031254	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the anterior right thigh, muscle group XIV 
with a history of severe synovitis of the right knee, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

On appeal the issues of entitlement to service connection for 
disabilities of the left extremity, right hip, and right knee 
arthritis, secondary to right thigh gunshot wound residuals, 
have been raised.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
these matters are referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the anterior right thigh, 
are manifested by a severe injury to muscle group XIV.

2.  Service-connected right thigh gunshot wound residuals do 
not present an exceptional or unusual disability picture, 
with related factors such as marked interference with 
employment or frequent periods of hospitalization, such as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a gunshot wound to the anterior right thigh, 
muscle group XIV with history of severe synovitis of the 
right knee, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3 and 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107)); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.73, 4.118, Diagnostic Codes 5020, 
5314, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant was wounded in action by bomb fragments in July 
1944, while in combat against the enemy at Saint Lo, France.  
These caused severe penetrating wounds to the right thigh.  
The appellant was evacuated to the zone of the interior, and 
while hospitalized treatment was provided for a contracture 
of the quadricep muscle, and an adhesion of quadricep.  The 
records also indicate that there were retained foreign 
bodies.  X-ray study disclosed no bone injury.  He was 
separated from active duty with a certificate of discharge 
for disability.  The diagnosis was traumatic synovitis of the 
right knee.

By rating action of September 1945, service connection was 
established for a gunshot wound of the lateral aspect of the 
middle third of the right thigh, muscle group XIV and 
traumatic synovitis of the right knee.  A 50 percent rating 
was assigned. 

During a VA examination of March 1946, the examiner noted the 
history of the veteran's wound to include finding that the 
appellant did not suffer a fracture, and that the wound was 
debrided following the injury.  On examination there was no 
muscle atrophy and there was free right knee motion.  The 
diagnoses were a four and one half inch scar at the anterior 
aspect of the right mid thigh, a residual of the shrapnel 
wound; a five inch scar on the lateral aspect of the lower 
third of the right thigh, a residual of the operative removal 
of the shrapnel; and mild traumatic synovitis of the right 
knee.  

By rating action of May 1946, the 50 percent rating was 
reduced to 30 percent.  By rating action of February 1947, 
the 30 percent rating was increased to 40 percent. 

In 1955, the veteran underwent surgery at a VA facility for 
an ulcer.  At that time, the physical examination revealed no 
edema, heat, redness, or loss of motion of the right knee.  
The veteran did indicate that he experienced right knee pain 
at times.  It was also noted that there were three scars on 
the left lateral aspect of the thigh, which were well healed 
and asymptomatic.  

Records from Beckley Hospital, Inc., show that in February 
1989, the veteran was treated for complaints of generalized 
body weakness, dizzy spells and right-sided weakness.  A 
history of rheumatoid arthritis was mentioned.  On 
examination, it was reported that the veteran experienced 
right knee pain with occasional swelling and some ankle 
swelling.  The examiner observed arthritic hand joint 
deformities as well as knee and ankle deformities from 
rheumatoid arthritis.  It was noted that he ambulated with a 
cane.  In July 1989, the veteran underwent total knee 
replacement due to the right knee rheumatoid arthritis.  The 
veteran's chronic rheumatoid arthritis is referred to in 
records dated in the 1990s from this same hospital.  

A VA examination was conducted in January 1999.  The examiner 
indicated that the claims folder was not available for 
review.  However, in the report, the examiner mentioned that 
the veteran had been admitted to the hospital at Beckley and 
that the progress notes and old medical records had been 
reviewed.  On examination, there was no distal edema, and the 
veteran complained of right knee pain with flexion which was 
demonstrated by grimacing.  The examiner noted that the 
extremities were asymmetrical and that there was mild 
shortening and lateral rotation of the right lower extremity.  
The examiner observed that the healed incision to the 
anterior mid thigh is 8 centimeters in length, vertically 
oriented by 0.5 centimeters in width, and was well-healed 
with mild subcutaneous adherence, and flesh toned incision.  
The examiner also observed that distally, there is another 
vertical incision, 17 centimeters in length by three 
millimeters in width, which was well healed with mild 
subcutaneous adherence and was flesh toned.  The examiner 
added that this scar was from the total knee replacement, and 
that the more proximal incision was from the gunshot wound.  
The veteran complained of pain on palpation of the right 
knee, but not on palpation of the right thigh muscle.  The 
examiner found the extremities to be symmetrical relative to 
the muscle groups.  The knee was free from effusion and there 
was no crepitus.  The ligaments were stable.  He could bend 
freely, actively from 0 to 80 degrees, and then he would 
grimace and complain of pain.  When the examiner tried to 
bend the knee passively, the veteran showed no motion 
whatsoever.  The examiner was forced to extend the knee as 
the veteran complained of pain in flexion and could not 
extend it on his own.  Deep tendon reflexes were 2+ to the 
patella region.  The examiner reported diagnoses of status 
post gunshot wound to right anterior thigh, status post total 
knee replacement of the right knee, severe degenerative joint 
disease of the right hip, subcapital fracture of the left 
hip, and status post total knee replacement of the left knee.  

Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000.  The veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
the regulations, whether or not they have been raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for residuals of a 
gunshot wound to the anterior right thigh, muscle group XIV, 
with a history of severe synovitis of the right knee, rated 
as 40 percent disabling under the provisions of 38 C.F.R. 
§ 4.73, Diagnostic Code 5314.  Diagnostic Code 5314 
contemplates injuries to muscle group XIV.  A maximum rating 
of 40 percent is assigned when the injury is severe. 

Since the veteran currently receives the maximum rating for 
his service-connected gunshot wound residuals of the right 
thigh, the issue of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is before the Board.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the United States Court of Appeals for 
Veterans Claims (Court) held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), in the first instance.  Also, VA's 
General Counsel has held that the question of entitlement to 
a total rating based on an extraschedular rating is not 
inextricably intertwined with the question of entitlement to 
a higher schedular rating, and that the proper method of 
returning the case to the RO for further action is by remand 
rather than referral.  VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).  However, in the March 1999 decision on appeal here, 
the RO discussed the matter. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Other than the initial treatment for the gunshot wound during 
service, the records do not indicate or contain references to 
any hospitalization for treatment of his service-connected 
disability.  Also, on the most recent VA examination, there 
was no pain on palpation of the right thigh muscle.  
Regarding employment, neither specific arguments nor evidence 
has been submitted.  Moreover, any interference with 
employment has been taken into account by the rating 
currently in effect since it contemplates such interference.  
See generally, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Essentially the veteran asserts that he suffers from 
additional problems with the right hip, right knee arthritis, 
and of the left lower extremity.  Thus far, these specific 
disabilities are not service-connected, and hence their 
impact on the gunshot wound residuals or the appellant's 
overall level of disability may not be considered.  
Therefore, overall the evidence does not show that a rating 
greater than 40 percent is warranted for service-connected 
residuals of a gunshot wound to the right thigh.  

The Board has considered all other potentially applicable 
provisions of the law, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  After a careful review of the available 
Diagnostic Codes and the medical evidence of record, the 
Board finds that Diagnostic Codes other than 5314, do not 
provide a basis to assign an evaluation higher than the 
maximum 40 percent rating currently in effect.  

It is noted that a history of synovitis of the knee was 
initially associated with the gunshot wound disability.  
Therefore, it would appear that Diagnostic Code 5020, which 
contemplates this condition, should be applied.  However, the 
only mention of treatment for synovitis appears in the 
service medical records and the initial VA examination in 
1946 when it was noted that the traumatic synovitis was mild.  
It is noted that at the time of the 1946 VA examination, the 
right knee demonstrated free motion.  Furthermore, when 
hospitalized in 1955, there was no edema, heat, redness or 
loss of motion of the right knee, and the most recent records 
indicate that the veteran's right knee problems have been 
attributed to rheumatoid arthritis which is not service-
connected.  Therefore, at this point, any additional 
disability due to synovitis has not been demonstrated.  

The record clearly demonstrates that there are scars from the 
gunshot wound, but the post-service records reflect findings 
of well-healed and asymptomatic scars.  Therefore, 
consideration of Diagnostic Codes which contemplate ratings 
for scars under 38 C.F.R. § 4.118 (2000) would not apply in 
this case.  For instance, scars can be rated on limitation of 
the part affected under Diagnostic Code 7805, but the 
limitation of the affected part would result in the 
application of Diagnostic Code 5314 since the injury affected 
the muscles.  Indeed, a 40 percent rating specifically 
contemplates the presence of scars.  38 C.F.R. § 4.56.

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to a rating greater than 40 percent for residuals 
of a gunshot wound to the anterior right thigh, muscle group 
XIV with history of severe synovitis of the right knee, is 
denied.  


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 7 -


